Title: To Thomas Jefferson from James Monroe, 25 November 1822
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Novr 25th 1822
We have all been very much distressd, of the accounts recently receivd, of the misfortune you have Sustaind, in the fracture of your arm, or at least of one of its bones. We hope that it has not been so Serious, as has been represented, & that you are rapidly recovering from it—This is a moment, as you well know, when, in addition to the heavy cares which bear on me, the calls of the Members of Congress, which cannot be resisted, & of others, absorb my whole time; tho’ in truth I have little interesting to Communicate to you. the enclosed letter will give the most recent & authentic accounts from Mexico. they are however of a distressing character. return it to me under a blank cover after perusing it.A warrant has been sent to Mr Gibson for his son. very sincerely & affecy. your friendJames Monroe